DETAILED ACTION

Response to Amendment
The amendment filed after the final office action on 08/02/2021 has been entered.  Claims 2, 4-6, and 8 are canceled.  Claim 1 is amended.

Allowable Subject Matter
Claim 1 is allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since the prior art teaches all the limitations of claim 1, but fails to disclose, teach or suggest: that in the heating step, the condensed water film formation-suppressing amine and a neutralizing amine are caused to be concurrently present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Response to Arguments
Applicant's arguments filed on August 02, 2021 have been fully considered and they are persuasive.

   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MATTHEW M ESLAMI/Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748